[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This court adopts the well-reasoned decisions of Judge Maiocco in Jiserv. Boroway, 13 Conn.L.Rptr. No. 2, 75 (January 9, 1995), of Judge Nadeau in Pappalardo v. Pellicci, 14 Conn.L.Rptr. No. 10, 320 (July 24, 1995), and of Judge Lewis in Davis v. Daddona, 1 Conn.L.Rptr. 445 (April 4, 1990), all of which are grounded in plaintiff's legitimate need to verify the authenticity of the surveillance materials.
Accordingly, plaintiffs' Supplemental Interrogatories and Request for Production is granted. Defendants' objections are overruled.
BY THE COURT
M. Hennessey, J. CT Page 3964-v